Exhibit 10.3

SECOND AMENDMENT TO 2012 TERM LOAN AGREEMENT
THIS SECOND AMENDMENT TO 2012 TERM LOAN AGREEMENT ("Second Amendment") is made
as of August 9, 2013 (the "Second Amendment Effective Date"), by and among
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership, and EASTGROUP
PROPERTIES, INC., a Maryland corporation (collectively, the "Borrower"), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (hereinafter, together with its successors and assigns whether by
assignment, merger or otherwise, referred to as the "Agent"), for each and every
lender which may from time to time become party to the Loan Agreement (as
hereinafter defined) (hereinafter, together with the successors and assigns of
each, referred to individually as a "Lender" and collectively, as the
"Lenders"), and the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrower and the Lenders entered into a certain 2012 Term Loan
Agreement dated as of August 23, 2012, to be effective as of August 31, 2012
(such 2012 Term Loan Agreement being hereinafter called the "Loan Agreement"),
wherein the Lenders agreed to make a term loan to the Borrower in the amount of
$80,000,000, subject to the increase as provided in the Loan Agreement (the
"Loan");
WHEREAS, the Borrower and the Lenders entered into a certain First Amendment to
2012 Term Loan Agreement dated as of January 31, 2013, wherein certain
modifications were made to the Loan Agreement; and
WHEREAS, the parties have agreed to further amend the Loan Agreement to reflect
certain matters which have been agreed to by the parties.
NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency thereof being hereby acknowledged, and intending to be
legally bound hereby, covenant and agree as follows; to be effective as of the
Second Amendment Effective Date:
1.All capitalized terms employed herein shall have the meanings ascribed thereto
in the Loan Agreement unless defined to the contrary herein.
2.Section 1 of the Loan Agreement is hereby amended by the addition of the
following defined terms, which shall be inserted in alphabetical order within
Section 1:
"Negative Pledge" means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Credit Document or Other
Credit Facilities Document) which prohibits or purports to prohibit the creation
or assumption of any Lien on such asset as security for Indebtedness of the
Person owning such asset or any other Person; provided, however, that (i) an
agreement that permits an Obligor to encumber its assets so long as such Obligor
maintains one or more specified ratios that may limit such Obligor's ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the



--------------------------------------------------------------------------------




encumbrance of specific assets, shall not constitute a Negative Pledge, and
(ii) an agreement similar to Section 6.7(c) shall not constitute a Negative
Pledge.
"Other Credit Facilities Documents" means: (a) that certain Third Amended and
Restated Credit Agreement dated as of December 18, 2012, to be effective as of
January 2, 2013, by and among the Borrower, each of the financial institutions
initially signatory thereto together with their assigns and PNC Bank, National
Association as Agent (and any refinancings, renewals, replacements or extensions
thereof); (b) that certain Term Loan Agreement dated as of December 16, 2011, to
be effective as of December 21, 2011, by and among the Borrower, each of the
financial institutions initially signatory thereto together with their assigns
and PNC Bank, National Association, as Agent (and any refinancings, renewals,
replacements or extensions thereof); (c) any unsecured public or private
placement note agreement with a financial institution, bank, other lender or
note purchaser in excess of $50,000,000; (d) any unsecured bond, debenture or
other similar agreement in excess of $50,000,000; and (e) any other unsecured
credit agreement or unsecured loan agreement in excess of $50,000,000.
3.Section 1 of the Loan Agreement is hereby amended by the deletion of the
definition of the term "Limiting Agreements".
4.Section 5.15(a) of the Loan Agreement is hereby amended by deleting the phrase
"the Property is not subject to or affected by any Limiting Agreement" and
inserting "no Property in the Pool shall be owned by a Borrower or Subsidiary
which has a provision in its Organizational Documents which has or may have the
effect of prohibiting or limiting such Borrower's or Subsidiary's ability to
sell, transfer or convey such Property" in place thereof.
5.Section 6.7 of the Loan Agreement is hereby deleted and the following
provision is hereby inserted in place thereof:
Section 6.7.    Liens on Properties.
(a)
Borrower shall not, nor permit its Subsidiaries to, mortgage, pledge,
hypothecate, or encumber in any manner, other than Permitted Encumbrances, any
asset, unless, after giving effect to such mortgage, pledge, hypothecation or
encumbrance, there shall be no violation of any of the covenants contained in
Sections 5.3 or 5.15.

(b)
Borrower shall not, nor permit any of its Subsidiaries to, create, assume, or
allow any Negative Pledge in favor of any other Person affecting or relating to
any asset in the Pool, it being understood and agreed by Borrower and the other
parties hereto that nothing contained in this Section 6.7 shall be deemed or
construed to prohibit Borrower and any of its Subsidiaries from delivering from
time to time a Negative Pledge substantially in the form contained in Section
6.7(a) in connection with one or more of the Other Credit Facilities Documents.


-2-







--------------------------------------------------------------------------------




(c)
Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
of its Subsidiaries to, secure any Indebtedness outstanding under or pursuant to
any Other Credit Facility Documents unless and until the Notes (and any
Guaranty) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation in Proper Form including, without
limitation, an intercreditor agreement and opinions of counsel to the Borrower
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Agent.

6.Exhibit A of the Loan Agreement is hereby amended in its entirety to provide
as set forth on Exhibit A attached to this Second Amendment.
7.The Borrower hereby represents and warrants to Agent and the Lenders that
(a) no Event of Default, and no Default, has occurred and is continuing on the
date of execution hereof and as of the Second Amendment Effective Date, (b) the
Borrower has no set-off right, claim or other defense with respect to its
obligations under the Loan Agreement or any of the Credit Documents, (c) the
Borrower has no knowledge of any default by the Agent or the Lenders under the
Loan Agreement or any of the other Credit Documents, (d) the financial condition
of each of the Guarantors and the Borrower has not materially and adversely
changed since March 31, 2013, and (e) this Second Amendment has been duly
executed, authorized and delivered by the Borrower, and will constitute a legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency and similar
Laws affecting the rights of creditors generally. The Borrower also certifies to
the Agent and the Lenders that all representations and warranties contained in
Section 4 of the Loan Agreement are true and correct as of the date hereof and
as of the Second Amendment Effective Date, except to the extent such
representations and warranties are specifically stated to be as of an earlier
date.
8.Except as specifically modified herein, the Loan Agreement is hereby ratified
and confirmed and the terms and conditions of the Loan Agreement shall remain in
full force and effect (including, without limitation, all waivers of trial by
jury, consents to jurisdiction and venue, reference provisions and waiver of
defenses and other rights set forth therein, if any).
9.This Second Amendment is conditioned upon, and shall only become effective
upon, the satisfaction of the following conditions:
(a)    the representations and warranties contained in Section 7 hereof shall be
true and correct both on the date of execution hereof and on the Second
Amendment Effective Date; and


(b)    the Borrower shall have reimbursed Agent for all reasonable out-of-pocket
attorneys' fees and expenses incurred in connection with this Second Amendment.


10.This Second Amendment may be executed by the parties hereto in multiple
counterparts, and, when so executed by all of the parties, such multiple
counterparts shall be deemed to constitute a single, integrated agreement.

-3-







--------------------------------------------------------------------------------




11.This Second Amendment, and the Loan Agreement, as modified hereby, shall be
deemed to be a contract under the Legal Requirements of the Commonwealth of
Pennsylvania and for all purposes shall be governed by and construed and
enforced in accordance with the Legal Requirements of the Commonwealth of
Pennsylvania without regard to its conflicts of laws principles.
12.This Second Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



-4-







--------------------------------------------------------------------------------




[SIGNATURE PAGE 1 of 5 – SECOND AMENDMENT
TO 2012 TERM LOAN AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment under seal as of the day and
year first above written.
BORROWER:
EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership


By:
EastGroup Properties General Partners, Inc., General Partner



By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer





EASTGROUP PROPERTIES, INC., a Maryland corporation


    
By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer










--------------------------------------------------------------------------------




[SIGNATURE PAGE 2 of 5 – SECOND AMENDMENT
TO 2012 TERM LOAN AGREEMENT]
LENDERS:
PNC BANK, NATIONAL ASSOCIATION, a national banking association, as Agent and as
a Lender
By:    /s/ Andrew T. White
Name:    Andrew T. White
Title:    Senior Vice President





--------------------------------------------------------------------------------




[SIGNATURE PAGE 3 of 5 – SECOND AMENDMENT
TO 2012 TERM LOAN AGREEMENT]
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender




By:    /s/ David Starr
Name: David Starr
Title:     Vice President









--------------------------------------------------------------------------------




[SIGNATURE PAGE 4 OF 5 – SECOND AMENDMENT TO 2012 TERM LOAN AGREEMENT]


TRUSTMARK NATIONAL BANK,
as a Lender




By:    /s/ Gretchen Ware
Name: Gretchen Ware
Title:     First Vice President









--------------------------------------------------------------------------------




[SIGNATURE PAGE 5 OF 5 – SECOND AMENDMENT TO 2012 TERM LOAN AGREEMENT]


RAYMOND JAMES BANK, N.A.
as a Lender




By:    /s/ James M. Armstrong
Name: James M. Armstrong
Title:     Senior Vice President






--------------------------------------------------------------------------------




CONSENT




The undersigned, having executed and delivered the 2012 Term Loan Guaranty dated
as of August 23, 2012, effective August 31, 2012 (the "Guaranty"), to the Agent
as defined in the foregoing Second Amendment to 2012 Term Loan Agreement (the
"Second Amendment") hereby consent to the Second Amendment and to the amendments
to the 2012 Term Loan Agreement (the "Loan Agreement") referred to in the Second
Amendment contained therein, and hereby ratify and confirm the undersigned's
obligations under the Guaranty. All references in the Guaranty to defined terms
in the Loan Agreement are hereby amended in accordance with the Second
Amendment.


GUARANTORS:
EASTGROUP PROPERTIES HOLDINGS, INC., a Delaware corporation


    
By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer





EASTGROUP PROPERTIES GENERAL PARTNERS,
INC., a Delaware corporation


    
By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer







--------------------------------------------------------------------------------




[SIGNATURE PAGE 2 OF 2 - CONSENT]


SAMPLE 1-95 ASSOCIATES, a Florida general
partnership


BY:
EASTGROUP PROPERTIES GENERAL PARTNERS, INC., a Delaware corporation, General
Partner



By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer





EASTGROUP TRS, INC., a Delaware corporation


    
By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer







--------------------------------------------------------------------------------




OFFICER'S CERTIFICATE




INTENTIONALLY OMITTED



EXHIBIT A





